 Case 3:19-cv-01394-JPG Document 30 Filed 09/02/20 Page 1 of 3 Page ID #75




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVEONTAY BROWN, #437818,                            )
                                                      )
                         Plaintiff,                   )
                                                      )
 vs.                                                  )   Case No. 19-cv-01394-JPG
                                                      )
 ST. CLAIR COUNTY JAIL                                )
 ADMINISTRATOR/SHERIFF                                )
 and NURSE ROBIN,                                     )
                                                      )
                         Defendants.                  )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Daveontay Brown filed this action pursuant to 42 U.S.C. § 1983 on December 26, 2019,

for alleged violations of his constitutional rights at St. Clair County Jail. (Doc. 1). The Complaint

survived screening pursuant to 28 U.S.C. § 1915A. (Doc. 15). Plaintiff was allowed to proceed

with a single claim against Nurse Robin for failing to provide him with adequate medical care

following an inmate attack in 2016 (“Count 2”).               (Id.).   The St. Clair County Jail

Administrator/Sheriff was added as a defendant, in his or her official capacity only, for purposes

of responding to discovery aimed at identifying Nurse Robin with particularity before service of

this suit could be made on the nurse. (Id. at 4-5).

       On June 17, 2020, the Court entered a Scheduling Order (Doc. 24) that required Plaintiff

to identify Nurse Robin. (Doc. 24). Plaintiff was given until July 17, 2020, to file a Notice setting

forth any information he possesses to help identify Nurse Robin. (Id.). Sheriff Watson was given

until July 31, 2020, to provide Plaintiff with additional identifying information for this individual.

(Id.). Plaintiff was then required to file a Motion for Substitution no later than August 17, 2020.

(Id.). The Scheduling Order was returned to the Court undeliverable on July 6, 2020. (Doc. 26).

                                                  1
    Case 3:19-cv-01394-JPG Document 30 Filed 09/02/20 Page 2 of 3 Page ID #76




        On August 5, 2020, St. Clair County Sheriff Richard Watson filed a Notice with the Court

in compliance with the Scheduling Order. (Doc. 27). He identified Nurse Robin as “Robin

McClintock.” (Id.). However, Sheriff Watson indicated that Plaintiff was released from the

custody of the St. Clair County Jail on June 13, 2020, and he never communicated with counsel

about the identification of this defendant. (Id.). Plaintiff subsequently missed the deadline for

filing a Motion for Substitution with the Court on August 17, 2020. (Id.).

        On August 18, 2020, the Court entered the following Order to Show Cause:

        ORDER TO SHOW CAUSE: Plaintiff has not identified Nurse Robin with particularity,
        and the deadline for doing so passed on August 17, 2020. Plaintiff has also failed to provide
        the Court with his updated address in violation of several orders to do so. (See Docs. 4, 14,
        and 15). One or more documents mailed to Plaintiff by the Court have been returned as
        undeliverable. (See Docs. 24 and 26). Plaintiff is hereby ORDERED to SHOW CAUSE on
        or before AUGUST 27, 2020, why Nurse Robin and this case should not be dismissed as a
        whole for failure to comply with a court order and to prosecute his claims. Plaintiff's failure
        to respond to this Order will result in dismissal of the case pursuant to Fed. R. Civ. P. 41(b).

(Doc. 28). On or before August 27, 2020, Plaintiff was required to demonstrate why Nurse Robin

and this action should not be dismissed based on his failure to identify the defendant and update

his address.1 (Id.). A copy of this Order was sent to Plaintiff at his last known address.

        Plaintiff’s deadline for responding to the show cause order expired a week ago. He has not

responded. On August 31, 2020, Plaintiff’s copy of the show cause order was returned to the court

undeliverable. (Doc. 29).

        The Court will not allow this matter to linger indefinitely. The Court finds that Plaintiff

has failed to timely identify Nurse Robin, update his address, and prosecute his claims as ordered

in Documents 4, 14, 15, 24, and 28. This action shall be dismissed with prejudice based on


1
  In numerous court orders, Plaintiff was advised of his ongoing obligation to update his address.
(See Docs. 4, 14, 15). He was explicitly instructed to notify the Court, in writing, of any address changes
within seven (7) days of said change. (Id.). He was warned that failure to do so would result in dismissal
of this action for failure to comply with a court order and for failure to prosecute his claims. (Id.) (citing
FED. R. CIV. P. 41(b)). The Court has received no updated address from Plaintiff since his release from the
custody of St. Clair County Jail on June 13, 2020.

                                                       2
 Case 3:19-cv-01394-JPG Document 30 Filed 09/02/20 Page 3 of 3 Page ID #77




Plaintiff’s failure to comply with the Court’s Orders to update his address (Docs. 4, 14, 15, and

24), his failure to respond to the Court’s Order to Show Cause (Doc. 28), and his failure to

prosecute his claim in Count 2. See FED. R. CIV. P. 41(b); Lucien v. Brewer, 9 F.3d 26, 28 (7th

Cir. 1993) (stating dismissal is a “feeble sanction” if it is without prejudice; “Rule 41(b) states the

general principle that failure to prosecute a case should be punished by dismissal of the case with

prejudice.”).

                                             Disposition

       IT IS ORDERED that Defendants NURSE ROBIN and ST. CLAIR COUNTY JAIL

ADMINISTRATOR/SHERIFF (official capacity only) and this action are DISMISSED with

prejudice, based on Plaintiff’s failure to comply with multiple Court Orders (Docs. 4, 14, 15, 24,

and 28) and his failure to prosecute his claim(s) herein. See FED. R. CIV. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

The dismissal of this action does not count as a “strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.

Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: September 2, 2020
                                                               s/J. Phil Gilbert
                                                               J. PHIL GILBERT
                                                               United States District Judge




                                                  3
